 10DECISIONS OF NATIONALLABOR RELATIONS BOARDOrderUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.VULCAN TIN CAN COMPANY AND VULCANSTAMPING AND MANUFACTUR-ING CO., INC.'andUNITED ELECTRICAL,RADIO AND MACHINE WORKERSOF AMERICA, UE, PETITIONER.CaseNo. 13-RC-1749.April 24,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Swander, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner's primary request is for a unit of all productionand maintenance employees at the Vulcan Tin Can Company's Hill-side, Illinois, plant.Alternatively, it seeks, if the Board finds itsinitial unit inappropriate, a second unit embracing the production andmaintenance employees of the Vulcan Stamping and ManufacturingCompany's plant at Bellwood, Illinois.The two companies, both ofwhich appeared at the hearing, contend that because of the commonownership and control, and the operational integration of the twocompanies, neither proposed unit is appropriate, and that the em-ployees of both plants must be joined in a single unit.The partiesIAt the hearing the Petitioner made a secondary request to represent the employees ofthe Vulcan Stamping and Manufacturing Co., Inc.We have construed the request as amotion to amend the petition by adding the name of that company as an employer. Onthe record as a whole,and particularly the contentions of Vulcan Tin Can Company andVulcan Stamping and Manufacturing Co., Inc., that they operate as a single employer-for the purposes of this proceeding,the motion is granted.94 NLRB No. 7. VULCAN TIN CAN COMPANY11also disagree respecting watchmen, whom the Petitioner would ex-clude, but the companies would include, in any unit established.2The Hillside and Bellwood factories, now located 1 mile apart, areoperated as separate corporate entities, both engaged in the productionof metal containers.Hillside makes and assembles small tin cans,and Bellwood produces larger metal containers and buckets.Exceptthat Bellwood employees generally handle heavier metal than do thoseat Hillside, and that Bellwood also performs a painting process, thework done in the two plants is almost identical. In both the employeesoperate punch presses, seamers, shearing machines, and related equip-ment.Hillside purchases can tops and bottoms from Bellwood, anddoes some final assembly work on containers produced by Bellwood.Both plants share the services of a contract carrier whose trucks bearthe legend "Vulcan Tin Can Company" on one side and "Vulcan_Stamping and Manufacturing Company" on the other.Employees and machine parts are interchanged and transferred,both permanently and on a temporary basis, between plants.Whentransferred, employees retain their seniority, as well as wage scalesand all other accrued benefits.All employees of both plants are cov-ered by the same health and industrial insurance policies, have commonwage scales, vacations, and holidays, and work under the samemanagerial policies.Although separate books, payrolls, and purchaseand sales accounts are maintained by each corporation, all theseactivities are carried on by a single clerical staff at the main office inBellwood.3The expenses of this office overhead are allocated betweenthe two companies. .Vern J. McCarthy, president of each corporation, owns most of thestock in both.His wife is secretary of Vulcan Tin Can and thetreasurer of Vulcan Stamping; their son is vice president of one com-pany and secretary of the other.The vice president of Vulcan Stamp-ing is assistant secretary and treasurer of Vulcan Tin Can.Thepresident and his wife also occupy two of the three directorships ineach corporation.The Hillside operations, formerly a department of Vulcan Stamp-ing and Manufacturing Co., Inc., were moved out of Bellwood be-cause they outgrew the facilities available there.A structural ex-tension of the Hillside plant, doubling its size, was scheduled forcompletion within 90 days of the hearing date; at that time theStamping Company will move to Hillside and sell its Bellwood plant.Although the present corporate structure will be preserved at the2 At the close of the hearing the Petitioner's attorney stated that if the Board agreeswith the Employer's contention as to the scope of the unit, the Petitioner would accept anelection in a singletwo-plant unit.8A singleclerical employee keepssome office records at Hillside,and forwards suchInformation to the main clerical staff at Bellwood. 12DECISIONS OF NATIONALLABOR RELATIONS BOARDsingle location, the operations of the two companies will be furtherintegrated.Their punch press, maintenance, and shipping depart-ments will be combined, and will serve both corporations.The em-ployes of both will share common locker and washroom facilities,one cafeteria,and one time clock.On the basis of the foregoing facts and on the more numerous de-tails shown in the record, it is clear that the Vulcan Tin Can Com-pany and the Vulcan Stamping and Manufacturing Company op-erate as a single integrated enterprise.The common stock owner-ship and interlocking officers and directors show that all employeesare subject to the same managerial control and that they share com-mon labor policies.The slight differences in the interests of theemployees of the two companies now occasioned by their physicalseparation will soon be eliminated by completion of the impendingmove.In these circumstances, we believe that the two companies-constitute a single employer within the meaning of Section 9 (b),of the Act."The fourwatchmenat the two plants do regular janitorial workand also watch the premises and punch clocks on regular rounds.The record shows that they spend more than 50 percent of their timedoing janitorial work. In accordance with well-established Boardpractice, we shall include them in the unit.,Accordingly, we find that all production and maintenance employeesof Vulcan Tin Can Company and of Vulcan Stamping and Manu-facturing Co., Inc., at their Hillside and Bellwood, Illinois, plants,respectively, including watchmen, but excluding cafeteria employees,professional employees, office clerical employees, guards, executives,and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 .(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'William W. Fitzhugh,Inc.,88 NLRB 537;Marcal Pulp & Paper Co., Inc.,65 NLRB 263."United States Gypsum Company,81 NLRB 344.FLORACABINETCOMPANY,INC.andUNITED AUTOMOBILE WORKERSOFAMERICA,AFL, PETrrloNrai*.CasesNos. 13-RC-1757 and13-RC-1777.April 24,1951Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relation Act, a consolidated hearing was held be-94 NLBR No 6.